Title: Thomas Jefferson to John Devereux DeLacy, 23 July 1813
From: Jefferson, Thomas
To: DeLacy, John Devereux


          Sir Monticello July 23. 13.
          I have duly recieved your favor of the 8th and entirely concur in opinion with you as to the ease & importance of the inland navigation from St Mary’s to James river, and will certainly give it whatever aid may be in my power. as this may be best done by way of letters to those whom in on whom the measure would rest, I return you the blank petition. I go out so little & see so few people that I could do nothing with the petition, altho’ it is one which every man in the state would readily sign.
          I am now myself pressing on the government to station from 50. to 100. gunboats in Lynhaven river, as a sufficient defence for the Chesapeak bay & all it’s waters. I am satisfied that were such a force there, no vessel of war would ever pass a night in the Chesapeak. but a previous operation absolutely necessary would be to open a Canal from the head of Lynhaven river into the East river, to give a safe retreat to the gunboats if attacked from the shore of the river, and to enable them to go to the defence of Norfolk if attacked. if as a military work the government has power to do it; altho’ for the mere purposes of navigation they have not the power. there is a proposition now before Congress for an amendment to the Constitution  to give them that power. Accept the assurance of my respect.
          Th:
            Jefferson
        